Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 13, 2004, convicting him of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the totality of the evidence, the law, and the circumstances of the case, we conclude that the defendant received meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). The defense counsel presented a reasonable defense, conducted adequate cross-*893examination of the People’s witnesses, and provided a clear and cogent summation (see People v Taylor, 1 NY3d 174, 177 [2003]; People v Daniels, 35 AD3d 495 [2006]; People v Bullock, 28 AD3d 673 [2006]; People v Gonzalez, 22 AD 3d 597 [2005]; People v Hyatt, 2 AD3d 749 [2003]). Rivera, J.E, Florio, Dillon and Garni, JJ., concur.